DETAILED ACTION
Notice to Applicant
In the amendment dated 8/25/2022, the following has occurred: Claims 1, 4, 5, 9, and 11 have been amended; Claims 2-3 have been canceled; Claim 12 has been added.
Claims 1 and 4-12 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note on Claim Interpretation
The claims refer to “fixing” (and “not fix[ing]”) as distinct from “securing” but it is not clear based on the specification what the metes and bounds of the distinction might be. The specification does not appear to point to a particular definition of fixing, as opposed to securing, and so the term has been interpreted broadly to mean something like preventing relative movement of the battery with respect to whatever it is fixed to.


Claim Rejections - 35 USC § 102
Claims 1, 4, 6, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maniscalco (US 2009/0139940 to Maniscalco et al.).
	Regarding Claim 1, Maniscalco teaches:
an energy storage unit mounting facility comprising a rack-like or frame-like basic body (abstract, Fig. 4B)


    PNG
    media_image1.png
    535
    528
    media_image1.png
    Greyscale

stanchions extending in a vertical direction and cross pieces extending horizontally between the stanchions which defines multiple mounting regions arranged vertically on top of one another for at least one respective electric energy storage unit, wherein the batteries are introducible into and removable from the respective mounting regions in a horizontal direction
an embodiment with respective conveyors 53 arranged in each mounting region perpendicular to the horizontal direction by which the batteries are slid into position (Fig. 4B, para 0055)
and “securing devices”, namely intermediary walls between slots that secure the batteries introduced into respective mounting regions (Fig. 4B)
	Regarding Claim 4, Maniscalco teaches:
wherein the conveyor rollers are rotatably mounted on cross pieces running parallel to one another (Fig. 4B)
	Regarding Claims 6 and 7, Maniscalco teaches:
wherein the “securing devices” or side walls fix the pallets or supports to keep them from sliding, reading on the broadest reasonable interpretation of the claims (Fig. 4D), see also brackets 94 (para 0062, Figs. 10A-C)
	Regarding Claim 9, Maniscalco teaches:
wherein the “securing devices” hold the batteries in place when they are fixed to the rack-like frame through connectors (see contacts in paras 0051-0054 and brackets in e.g. para 0062)
	Regarding Claim 10, Maniscalco teaches:
wherein the batteries are introducible into and removable from the mounting region exclusively on one side (Fig. 4b)
	Regarding Claim 11, Maniscalco teaches:
an energy storage unit mounting facility comprising a rack-like or frame-like basic body for a plurality of batteries (abstract, Fig. 4B)
stanchions extending in a vertical direction and cross pieces extending horizontally between the stanchions which defines multiple mounting regions arranged vertically on top of one another for at least one respective electric energy storage unit, wherein the batteries are introducible into and removable from the respective mounting regions in a horizontal direction
an embodiment with respective conveyors 53 arranged in each mounting region perpendicular to the horizontal direction by which the batteries are slid into position (Fig. 4B, para 0055)
and “securing devices”, namely intermediary walls between slots that secure the batteries introduced into respective mounting regions (Fig. 4B)
	Regarding Claim 12, Maniscalco teaches:
wherein the “securing devices” hold the batteries in place when they are fixed to the rack-like frame through connectors (see contacts in paras 0051-0054 and brackets in e.g. para 0062)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maniscalco (US 2009/0139940 to Maniscalco et al.) in view of Li (CN 208256768 to Li et al.).
	Regarding Claim 5, Maniscalco teaches:
wherein the rotating conveyors can include pallets (Fig. 4B, paras 0055-0062)
	Insofar as pallets are not “drawers,” the Office cites to Li, which teaches drawers with side walls that slide in and out. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to provide drawers in the rack of Maniscalco, since such storage designs were conventional in the art, and offer extra security for fixing batteries. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maniscalco (US 2009/0139940 to Maniscalco et al.) in view of Jourdren (WO 2012/095596 to Jourdren et al.).
	Regarding Claims 6-8, Maniscalco does not teach:
wherein the holders or supports acting on the respective electric energy storage unit are connecting elements for a vertical conveyor
	Jourdren, however, from the same field of invention, regarding a battery storage rack, teaches a battery storage mounting facility comprising a rack with multiple mounting regions arranged vertically on top of one another for multiple batteries that are introduced and removed horizontally (see Figs.)

    PNG
    media_image2.png
    458
    597
    media_image2.png
    Greyscale

Jourdren further teaches securing devices that are attached to each battery module, such as sliding elements 30 and a lifting frame 23 (paras 0068-0074, etc.), wherein the securing devices fix the storage units on the rack (see Figs.), preventing them from relative movement in the side-to-side direction relative to the frame, and wherein the securing devices are connected to holders as part of the frame and e.g. the crane 22 lifting the batteries to convey and are connecting elements for the crane as a vertical conveyor (Figs. 1 and 12, etc.). It would have been obvious to one of ordinary skill in the art to provide a holder with a connecting element for a vertical conveyor or crane, as taught in Jourdren, with the motivation to provide a means for more easily lifting and inserting the batteries in the rack of Maniscalco. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Response to Arguments
In response to the claim amendments the rejections have been modified to rely on Maniscalco, previously cited. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723